Exhibit 10.16

 

     

LOGO [g895110g0303111659471.jpg]

 

      Two North Riverside Plaza November 20, 2019       Suite 1300 Christopher
J. Eppel      

Chicago, Illinois 60606

 

56 Hamilton St,       312.928.0850 Douglas, MI 49406      

Retention Payment and Success Bonus Agreement

Dear Chris:

This letter agreement (this “Agreement”), will be effective November 20, 2019
(the “Effective Date”), and sets forth the terms of the retention payment
(“Retention Payment”) and transaction success bonus (the “Success Bonus”)
payments that you may be eligible to receive from FreightCar America, Inc. (the
“Company”).

1. Retention Payment. Contingent on your execution and return of this Agreement
to the undersigned, and subject to Section 3 below, the Company will make a
Retention Payment to you in an amount of $525,000, less all applicable
withholding taxes, within seven (7) business days of your return of a fully
executed copy of this Agreement (the “Retention Payment Date”).

2. Success Bonus. Subject to your continuous service with the Company through
the closing date of a Successful Transaction (the “Closing”), your execution and
nonrevocation of a general release of claims in a form provided by the Company,
and your compliance with the Restrictive Covenants, you shall be entitled to
receive a Success Bonus from the Company in an amount equal to two times your
annual base salary in effect immediately prior to the Closing, less all
applicable taxes and withholdings, payable within seven (7) calendar days of the
Closing.

3. Forfeiture of Retention Payment. In the event that your employment with the
Company is terminated by the Company for Cause or by you other than for Good
Reason, before the earlier of (a) the consummation of a Successful Transaction
or (b) the 12-month anniversary of the Effective Date, you shall forfeit and
become obligated to repay to the Company the full Retention Payment. In the
event you forfeit the Retention Payment, you must repay the full amount of the
Retention Payment to the Company within thirty (30) calendar days of your
termination date. You acknowledge that the Company shall have the right to
recapture and seek repayment of the Retention Payment made under this Agreement.

4. Definitions. For purposes of this Agreement:

(a) “Cause” shall have the meaning given to such term in the FreightCar America,
Inc. 2018 Long Term Incentive Plan, as amended from time to time.



--------------------------------------------------------------------------------

(b) “Good Reason” shall mean, without your written consent, the occurrence of
any of the following conditions, unless such condition is fully corrected within
sixty (60) calendar days after written notice thereof:

(i) The Company permanently and materially diminishes your authority, duties, or
responsibilities, including without limitation reporting responsibilities;

(ii) The Company materially reduces your overall compensation, including base
salary, bonus opportunity and equity award participation;

(iii) The Company requires you to relocate your principal business office to a
location not within 50 miles of the Company’s principal business office located
in the Chicago, Illinois metropolitan area; or

(iv) The Company materially breaches the terms of this Agreement.

Notwithstanding anything in this Agreement to the contrary, a termination of
employment due to Good Reason must occur, if at all, within one hundred twenty
(120) calendar days after the Company receives written notice of any one or more
of the conditions set forth in this Section 4(b). You must provide the Company
with written notice of any one or more of the conditions set forth in this
section within ninety (90) calendar days of the initial existence of the
condition in order for such condition to constitute Good Reason under this
Agreement.

(c) “Incremental Available Financing” shall mean the actual availability on the
Closing of any such financing of new equity or new debt financing or a
combination of new equity and new debt financing (including in the case of
equity an issuance such as a PIPE) secured after the Effective Date minus
(i) the amount of any actual availability on any previously in place credit
facilities cancelled as part of the transaction and (ii) all transaction fees
and bonuses required to be paid in connection with such financings.

(d) “Successful Transaction” shall mean (i) a “take-private” transaction in
which (A) a third party or group of third parties assumes voting and investment
control of more than fifty percent (50%) of the voting securities of the Company
and (B) the Company ceases to be subject to the periodic disclosure requirements
under the Securities Exchange Act of 1934, as amended, or (ii) the Company
secures “Incremental Available Financing” of at least $30 million.

(e) Restrictive Covenants. If you receive a Success Bonus from the Company, you
will forfeit the Success Bonus and be required to repay it to the Company if,
within the period of 12 consecutive months after the termination of your
employment with the Company or its successor for any reason, you directly or
indirectly:

(i) Contact, solicit, interfere with, or divert, or induce or attempt to
contact, solicit, interfere with or divert, any of the Company’s customers;

(ii) Participate or engage in (as an owner, partner, employee, officer,
director, independent contractor, consultant, advisor or in any other capacity
calling for the rendition of services, advice, or acts of management, operation
or control) any business engaged in the manufacture of railcars in North
America; or

 

2



--------------------------------------------------------------------------------

(iii) Solicit or induce or attempt to solicit or induce, by or for yourself, or
as the agent of another, or through others as an agent in any way, any person
who is employed by the Company for the purpose of encouraging that employee to
join you as a partner, agent, employee or otherwise in any business activity
involving the manufacture of railcars in North America.

Notwithstanding anything to the contrary herein, nothing in this Agreement shall
prohibit or restrict you from providing legal advice and counseling, or other
advice and counseling incidental thereto, as an officer, employee, consultant,
independent contractor or otherwise, to any business activity involving the
manufacture of railcars in North America.

5. Excess Parachute Payments. In the event that any amount or benefits made or
provided to you this Agreement and under all other plans and programs of the
Company (the “Covered Payments”) is determined to constitute a Parachute
Payment, as such term is defined in Section 280G(b)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall pay to you either
(i) the full amount of such Covered Payments or (ii) such lesser amount
(beginning with those amounts that are exempt from Section 409A and then from
amounts that are subject to Section 409A, beginning with such amounts scheduled
to be paid furthest from the first date of payments) as would result in no
portion of the Covered Payments being subject to the excise tax under Code
Section 4999 (“Excise Tax”), whichever of the foregoing amounts, taking into
account the applicable federal, state and local employment taxes, income taxes
and the Excise Tax, results in your receipt, on an after-tax basis, of the
greater amount of the Covered Payments, notwithstanding that all or some portion
of the Covered Payments may be subject to the Excise Tax. The Procedure for
Determinations, Internal Revenue Service Claims, and Refunds provisions of
Article 5 of the Successful Transaction Severance Plan shall apply to any
determinations required to be made under this Section 5.

6. Miscellaneous.

(a) No Right to Continued Employment Conferred by this Agreement. Nothing in
this Agreement shall confer upon you any right to continued employment with the
Company (or its affiliates or respective successors) or to interfere in any way
with the right of the Company (or its affiliates or respective successors) to
terminate your employment at any time.

(b) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Illinois and not its choice of law
rules, applicable to contracts made and to be performed entirely within that
State. You agree that the jurisdiction and venue for any disputes arising under,
or any action brought to enforce, or otherwise relating to, this Agreement shall
be exclusively in the courts in the State of Illinois, County of Cook including
the Federal Courts located therein (should Federal jurisdiction exist), and you
hereby submit and consent to said jurisdiction and venue.

 

3



--------------------------------------------------------------------------------

(c) Counterparts; Construction. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. When used herein, the
words “includes” and “including” and their syntactical variations shall be
deemed followed by the words “without limitation.”

(d) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties in respect of the subject matter contained herein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to the subject matter hereof. This Agreement may be amended
or modified only by written agreement signed by each of the parties.

(e) Binding Effect; Benefits. This Agreement shall inure to the benefit of and
be binding upon the parties and their respective successors and assigns; nothing
in this Agreement, express or implied, is intended to confer on any person or
entity other than the parties and their respective successors and assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement. The Company shall require any successor (whether direct or indirect,
by purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or a significant portion of the assets
of the Company by agreement, in form and substance satisfactory to the
Executive, to expressly assume and agree to maintain this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Regardless of whether such agreement is
executed, this Agreement shall be binding upon any successor in accordance with
the operation of law and such successor shall be deemed the “Company” for
purposes of the Agreement.

(f) Section 409A. The provisions regarding all payments to be made under this
Agreement shall be interpreted in such a manner that all such payments either
comply with Code Section 409A (“Section 409A”) or are exempt from the
requirements of Section 409A as “short-term deferrals,” as described in
Section 409A. Notwithstanding the foregoing, if at the time of your separation
from service you are determined by the Company (or a successor) to be a
“specified employee” within the meaning of Section 409A, and if any payment that
you become entitled to under this Agreement upon your separation from service is
determined by the Company (or a successor) to be deferred compensation within
the meaning of Section 409A, then no such payment shall be payable prior to the
date that is the earlier of (a) six months after your separation from service
and (b) your death. Each payment and benefit to be paid or provided under this
Agreement is intended to constitute a series of separate payments for purposes
of Section l.409A-2(b)(2) of the Treasury Regulations.

(g) Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

Please sign and date one copy of this letter in the space provided below to
indicate your agreement to and acknowledgement of the terms of this Agreement
and return the same to me for the Company’s records.

 

Sincerely, FreightCar America, Inc. By:  

/s/ Georgia L. Vlamis

Its:  

/s/ Vice President, General Counsel, Corporate Secretary and Human  Resources

 

Agreed to and Acknowledged By:

/s/ Christopher J. Eppel

Christopher J. Eppel

Dated: November 20, 2019

 

[Signature page to Retention and Success Bonus Agreement]